Citation Nr: 0123185	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from September 
1966 until September 1970.  He joined the Ohio Air National 
Guard in July 1976, was activated during Operation Desert 
Storm and served from January 1991 until November 1991.  The 
veteran retired from the National Guard at the end of 
December 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, denied the benefits 
sought on appeal.  The Board originally affirmed the RO's 
denial in a decision dated in October 1996, and the veteran 
appealed that decision to the United States Court of Veterans 
Appeals, now known as the United States Court of Appeals for 
Veterans Claims (Court).  In September 1999, the Court 
affirmed the Board's decision and the veteran appealed that 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

Due to a change in the law effective November 9, 2000, 
specifically, the Veterans Claims Assistance Act of 2000, 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159), the Secretary of the Department of 
Veterans Affairs (Secretary) moved to remand this matter, 
without opposition, for further proceedings consistent with 
the Act.  Consequently, in January 2001, the Federal Circuit 
vacated the Court's judgment and remanded this case for 
proceedings consistent with the Veterans Claims Assistance 
Act of 2000.  In February 2001, the Court in turn withdrew 
its September 1999 opinion, vacated the Board's October 1996 
decision as it pertained to the issues on appeal, and 
remanded this matter to the Board for readjudication.  
Therefore, this matter is properly before the Board for 
review.



REMAND

In February 1992, the veteran filed an application for 
compensation benefits alleging that he injured his right knee 
during his first period of service in August 1967, and that 
he began experiencing bilateral hearing loss in 1987 which is 
attributable to his inservice exposure to acoustic trauma.  
The medical evidence of record reveals that the veteran has 
been treated for both hearing loss and several right knee 
injuries, but there is no medical opinion of record 
suggesting that either impairment is related to a period of 
service.  As such, the veteran's claims have been denied by 
the RO as not well-grounded.

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000.  See also, Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the law as the RO denied service 
connection for bilateral hearing loss and the residuals of a 
right knee injury as not well grounded.  Specifically, the RO 
found that the veteran had not submitted evidence of a 
medical nexus between his alleged inservice injuries and a 
current disability.  Therefore, this matter shall be remanded 
for further development and compliance with the Veterans 
Claims Assistance Act of 2000.
This matter is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 
3.159).  

2.  Following completion of the above 
requested development, the veteran should 
be afforded a VA examination to determine 
the level of bilateral hearing loss which 
exists and if said disability is at least 
as likely as not a result of inservice 
exposure to acoustic trauma.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  Following completion of the 
development requested in item 1, the 
veteran should be afforded a VA 
examination to determine if a current 
right knee disability exists and, if so, 
if said disability is at least as likely 
as not a result of inservice aggravation 
of a pre-existing injury.  The examiner 
should clearly outline the rationale for 
any opinion expressed and outline the 
effect, if any, of the veteran's 1977 
civilian accident and subsequent 
surgeries.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

